Motion for reargument denied. Motion for leave to appeal to *780the Court of Appeals granted and the following questions certified: 1. Is the right of Eugene Kaplan, the infant son of Samuel Kaplan, to claim compensation or death benefits under the Workmen’s Compensation Law barred by the limitation contained in said law by reason of the failure to file a claim therefor as provided in said law within one year after the death of said Samuel Kaplan on February 24, 1923? 2. Was the filing of the notice of election to sue, containing a claim for deficiency compensation, dated February 24, 1924, and which appears to have been filed March 7, 1924, sufficient to entitle the said infant Eugene Kaplan to claim compensation or death benefits by reason of the death of the said Samuel Kaplan on February 24, 1923? Present — Cochrane, P. J., Van Burk, McCann, Davis and Whitmyer, JJ.